 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA and                         CASE NO. 1:17-CV-0613 AWI SKO
     STATE OF CALIFORNIA EX REL.
 8   THOMAS REILEY, GARRETT LEE,
     KEVIN SCHMIDT, and TERRY                             ORDER FOLLOWING NOTICE OF
 9   HILLIARD,                                            APPEARANCE AND EXPIRATION OF
                                                          STAY
10                          Plaintiffs
11                  v.
                                                          (Doc. No. 17)
12   ADVENT HEALTH, et al.,
13                          Defendants
14

15

16          On April 12, 2019, the Court extended the stay in this quit tam action, as well as the seal.
17   The stay expires today, July 2, 2019. On July 1, 2019, additional counsel appeared for Plaintiffs.
18   With the appearance of new counsel and the expiration of the stay, it is appropriate for this case to
19   proceed. Therefore, the Court will formally lift the stay, unseal certain documents, and order the
20   Plaintiffs to serve the First Amended Complaint on Defendants.
21          Accordingly, IT IS HEREBY ORDERED that:
22   1.     The stay in this matter is LIFTED;
23   2.     Document Numbers 8 (the First Amended Complaint), 10 (the United States’ election not
24          to intervene), 12 (the order regarding the United States’ election), 17 (California’s election
25          not to intervene), 19 (the order regarding California’s election), 20 (designation of counsel
26          by the United States), and 23 (notice of appearance for Plaintiffs) are UNSEALED;
27   3.     Document Numbers 1, 2, 3, 4, 5, 6, 7, 9, 11, 13, 14, 15, 16, 18, 21, and 22 are to REMAIN
28          SEALED at this time;
 1   4.       This order, as well as all further filings in this case, will not be filed under seal;1
 2   5.       Plaintiff shall serve the First Amended Complaint, as well as a copy of this order, on
 3            Defendants; and
 4   6.       This matter is referred to the Magistrate Judge for purposes of facilitating service of
 5            process and the setting of a scheduling conference.
 6
     IT IS SO ORDERED.
 7

 8   Dated: July 3, 2019
                                                          SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     1
       Of course, if a party believes that a subsequent document should be filed under seal, that party may file a “motion to
     file document under seal.”

                                                                2
